      Case 1:19-cr-00306-GHW Document 137 Filed 06/17/21 Page 1 of 7




USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 6/17/2021
Case 1:19-cr-00306-GHW Document 137 Filed 06/17/21 Page 2 of 7
Case 1:19-cr-00306-GHW Document 137 Filed 06/17/21 Page 3 of 7
Case 1:19-cr-00306-GHW Document 137 Filed 06/17/21 Page 4 of 7
Case 1:19-cr-00306-GHW Document 137 Filed 06/17/21 Page 5 of 7
Case 1:19-cr-00306-GHW Document 137 Filed 06/17/21 Page 6 of 7
Case 1:19-cr-00306-GHW Document 137 Filed 06/17/21 Page 7 of 7
